Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3. 	The amendments filed on 09/08/2022 have been fully considered and are made of record.
	a. Claims 1-20 have been cancelled.
	b. Claims 21-39 have been newly added.

Response to Arguments

4.	Applicant’s arguments with respect to claim(s) 21-39 have been considered but are moot because the new ground of rejection has been applied to amended limitations.


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 21 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo et al. (Patent NO. US 5,796,231; hereinafter Kyodo) in view of Mercier et al. (2002/0158623 A1; hereinafter Mercier).

Regarding Claim 21, Kyodo teaches an electronic circuit (circuit in fig. 1; See Co. 4, Lines 5-55) comprising:
an oscillator (2 in Fig. 1 and Fig. below; See Co. 4, Lines 5-55) that generates a chirp signal (See Fig. 1 and Fig. below; See Co. 4, Lines 5-55) having different frequencies in accordance with time (two chirp signals in Fig. 1 and Fig. below have different frequencies; See Co. 4, Lines 5-55), the chirp signal being applied to a gate terminal of a semiconductor switching device (chirp signals are applied to gate terminal of switching device 4S and 4C in fig. 1 and Fig. below; See Co. 4, Lines 5-55);
a detection circuit (10 in Fig. 1 and Fig. below; See Co. 4, Lines 5-55) that generates an envelope detection signal based on an input voltage to the gate terminal of the semiconductor switching device (10 generates envelope detection and input of 10 is output of switch 4S and 4C in Fig. 1 and Fig. below; See Col. 10, Lines 45-55), the gate terminal being applied with the chirp signal (signal is applied to gate terminal of 4S and 4C in Fig. 1 and Fig. below; See Co. 4, Lines 5-55);

    PNG
    media_image1.png
    876
    897
    media_image1.png
    Greyscale

Kyodo is silent about an inverting circuit that generates an inverting signal of the envelope detection signal; and an output circuit that outputs a peak voltage of the inverting signal.
Mercier teaches an inverting circuit that generates an inverting signal of the envelope detection signal; and an output circuit that outputs a peak voltage of the inverting signal (See abstract, [0006]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kyodo by using an inverting circuit that generates an inverting signal of the envelope detection signal; and an output circuit that outputs a peak voltage of the inverting signal, as taught by Mercier in order to achieve low power consumption envelope detector (Mercier; [0001]).
Regarding Claim 39, Kyodo in view of Mercier teaches the electronic circuit according to claim 21. Kyodo further teaches further comprising
the semiconductor switching device (4S and 4C are semiconductor devices in Fig. 1).


7.	Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo in view of Mercier further in view of SAUR-BROSCH et al. (Pub NO. US 2018/0302031 A1; hereinafter Saur).
Regarding Claim 22, Kyodo in view of Mercier teaches the electronic circuit according to claim 21. Kyodo further teaches wherein a frequency of the chirp signal generated by the oscillator at the gate terminal of the semiconductor switching device (chirp signals generated by the oscillator is at the gate terminals of switch 4S and 4C in Fig. 1).
Kyodo in view of Mercier is silent about wherein a frequency of the chirp signal includes a resonance frequency defined by a parasitic capacitance and a parasitic inductance.
Saur teaches wherein a frequency of the chirp signal includes a resonance frequency defined by a parasitic capacitance and a parasitic inductance (See claim 9, 13-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kyodo and Mercier by using a frequency of the chirp signal includes a resonance frequency defined by a parasitic capacitance and a parasitic inductance, as taught by Saur in order to reduce acceleration sensitivity of oscillator (Saur; [0003]).

Regarding Claim 23, Kyodo in view of Mercier further in view of Saur teaches the electronic circuit according to claim 22, wherein the frequency of the chirp signal at a peak voltage of the inverting signal (Mercier; [0006]) is the resonance frequency (Saur; claim 9, 13-14).


Allowable Subject Matter

8.	Claims 24-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding Claim 24, none of the prior art fairly teaches or suggests the electronic circuit according to claim 21, further comprising:
a control circuit configured to:
 control a voltage of the gate terminal of the semiconductor switching device to control a conducting state and a non-conducting state of the semiconductor switching device, and control the oscillator to generate the chirp signal when the semiconductor switching device is in the non-conducting state.
Claims 37-38 depend on claim 24, therefore claims 37-38 also have allowable subject matter.
10.	Regarding Claim 25, none of the prior art fairly teaches or suggests the electronic circuit according to claim 21, further comprising: a first node connected to the inverting circuit and the output circuit; a first switch connected to the first node and a ground; an output terminal of the output circuit; and a second switch connected to the output terminal and a ground.
Claim 26 depends on claim 25, therefore claim 26 also have allowable subject matter.
11.	Regarding Claim 27, none of the prior art fairly teaches or suggests the electronic circuit according to claim 21, wherein the detection circuit comprises a first diode, a first capacitor, and a first resistor, 
an anode terminal of the first diode is connected to the semiconductor switching device, and
the first capacitor and the first resistor are connected between the anode terminal of the first diode and a ground.
12.	Regarding Claim 28, none of the prior art fairly teaches or suggests the electronic circuit according to claim 21, wherein
the output circuit comprises a second diode and a second capacitor,
an anode terminal of the second diode is connected to the inverting circuit, and
the second capacitor is connected between the anode terminal of the second diode and a ground.
13.	Regarding Claim 29, none of the prior art fairly teaches or suggests the electronic circuit according to claim 21, further comprising:
an analog-to-digital that digitizes the peak voltage; and
processing circuitry configured to estimate at least one of an input resistance of the semiconductor switching device or a temperature of the semiconductor switching device based on the digitized peak voltage.
Claims 30-34 depend on claim 29, therefore claims 30-34 also have allowable subject matter.

14.	Regarding Claim 35, none of the prior art fairly teaches or suggests the electronic circuit according to claim 21, further comprising
a p-channel third transistor;
an n-channel fourth transistor; and
a second resistor, wherein
a gate terminal of the third transistor is connected to the oscillator,
a source terminal of the third transistor is connected to a power supply potential,
a second node connected to a drain terminal of the third transistor and a drain terminal of the fourth transistor is connected to the gate terminal of the semiconductor switching device,
a source terminal of the fourth transistor is connected to a ground, and
the gate terminal and the drain terminal of the fourth transistor are connected through the second resistor.
Claim 36 depends on claim 35, therefore claims 36 also have allowable subject matter.

Conclusion

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867         




/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858